          Case 1:21-cr-00129-ABJ Document 22 Filed 05/03/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                                       CASE NO.: 21-CR-129
       Plaintiff,
vs.

Gabriel Garcia,

       Defendant.
                                               /

MOTION TO MODIFY PRETRIAL RELEASE CONDITIONS OF GPS MONITOR AND
            CURFEW DUE TO CHANGE IN CIRCUMSTANCES

       COMES NOW, the Defendant, Gabriel Garcia, and files his Motion to Remove GPS

Monitor and Curfew Due to Change in Circumstances, and states the following grounds:

                                         FACTUAL GROUNDS

           1. On January 19, 2021, the FBI arrested Mr. Garcia, and they brought him before a

Magistrate in the Southern District of Florida for his initial appearance, and he later posted the

determined monetary bonds.

           2. Subsequently, at his first appearance before a Magistrate in the District of

Columbia, the Government asked for a GPS monitor and a curfew, and the Court granted the

request. Mr. Garcia then sought review of these new conditions in the District Court, but the

Chief Judge affirmed the Magistrate‘s ruling.

           3. Since February, Mr. Garcia has remained compliant with his curfew and

all other pre-trial release conditions. He has also traveled out of the jurisdiction of the Southern

District of Florida, with the Court‘s permission, without incident.

           4. Because of the change in circumstances detailed below, Mr. Garcia respectfully
          Case 1:21-cr-00129-ABJ Document 22 Filed 05/03/21 Page 2 of 5




requests this Court remove the GPS monitor and curfew and impose lesser restrictive means that

wound ensure the safety of the community.

            5. Since 2017 Mr. Garcia has been self-employed and owns a roofing business,

‗Supreme Aluminum Florida‖ in Miami and is a general contractor. He oversees 14 employees.

            6. As the owner of his business, he would like to open his business 24 hours a day to

help pay for all of his legal bills. His legal bills are not just this case: Mr. Garcia‘s wife of 15

years recently served him with divorce papers. They have three minor children. As such, he

needs to devote more time with his children, and he now has to pay legal fees for his divorce

attorney and potentially for his soon-to-be ex-Wife‘s attorney too.

            7. He also wants to start production on hurricane shutters in his warehouse,

especially with hurricane season fast approaching, beginning on June 1 2021. In past years, he

usually did this task at night.

            8. His business also offers emergency service as a contractor for broken windows,

broken doors, and broken garage doors. His curfew has curtailed this part of his business, even

though he has employees. And sometimes construction projects do not go as planned, requiring

him to be present at the work site past normal working hours. This is particularly true when city

inspections are looming the next day, and Mr. Garcia‘s company‘s work has to be in sync with

the engineer‘s plans. This exact scenario has happened three times in the past five weeks, and

Mr. Garcia could not go to the site due to his curfew.

            9. Also, on occasion, the monitor has randomly started beeping loudly around

potential clients, immediately followed by an embarrassing phone call from Pretrial Services

asking for his exact location.

            10. He also had to leave his office door open overnight because one of the workers

lost his keys and could not go close it.
                                                   2
          Case 1:21-cr-00129-ABJ Document 22 Filed 05/03/21 Page 3 of 5




           11. And the monitor around his ankle is unsafe and a work hazard; he climbs

ladders regularly, and the monitor often gets stuck on the next ladder step when climbing; one

time, he almost fell off the ladder.

           12. He has stopped promoting his business in North Broward and in the Keys

(Monroe County, south of Miami-Dade County and also in Southern District of Florida) due to

the curfew as he does not want to risk breaking it. He already cannot do work on the west coast

of Florida with another contractor because it is outside the Southern District of Florida.

           13. And as a business owner, he is used to attending plenty of networking events that,

generally, go past 10 PM.

           14. Counsel contacted AUSA A. Buckner for the Government‘s position. She stated

the Government opposes this motion, but the Government would not oppose his curfew being

modified to 12 AM – 5 AM; and the Government would not oppose Mr. Garcia being allowed to

travel within the State of Florida for work purposes, as long he gives Pretrial Services proper

notification beforehand.

                                   MEMORANDUM OF LAW

       Under 18 U.S.C. § 3142(c)(3), the Court “may at any time amend the order to impose

additional or different conditions of release.” The party requesting modification must “establish

that new information exists that was not known to him or her at the time of the initial detention

hearing, and that this new information is material to his or her release conditions regarding flight

or dangerousness.” United States v. Wei Seng Phua, 2015 WL 127715, at *1 (D. Nev. Jan. 8,

2015); see 18 U.S.C. § 3142(f).

       Mr. Garcia submits there have been several changes in circumstances, and new

information, that was not known at the time of the hearing that, cumulatively, call for a


                                                 3
          Case 1:21-cr-00129-ABJ Document 22 Filed 05/03/21 Page 4 of 5




reconsideration and modification of his pretrial conditions. Firstly, Mr. Garcia has no criminal

history—at all, and he is not a flight risk. Moreover, there are less restrictive means that could

ensure the safety of the community. He only seeks to continue running his business successfully

to be able to support himself, keep his business solvent, not let go any employees, and pay for his

upcoming legal fees. The above detailed change of circumstances stemming from his pending

divorce, his business concerns with the upcoming hurricane season, and his need to earn more

income constitute a change of circumstances sufficient to grant this request for modification.

       Lastly, after being arrested in January, Mr. Garcia posted a $100,000 (10%) bond and a

$200,000 appearance/personal surety bond in the Southern District of Florida. Mr. Garcia

recently moved to have the $10,000 returned from the Clerk. He filed an unopposed motion for

the disbursement of the bond money before the original magistrate in the Southern District of

Florida in case 1:21-mj-02093. The Magistrate denied the motion on April 20, 2021, in a

paperless order. (DE 10). In the order, the court stated it could not tell from the record that the

presiding District Judge vacated any monetary bond requirement and that the motion could be

―renewed if the presiding District Judge vacate any monetary bond requirement.‖ Perhaps the

court overlooked that the D.C. Magistrate imposed the new pretrial release conditions under a

different case number before it was assigned to this Court. In any event, counsel‘s understanding

was that the bond monetary requirement was vacated, or superseded, based on the imposition of

GPS monitor and curfew.

                                         REQUESTED RELIEF

       WHEREFORE, Mr. Garcia respectfully moves this District Court to remove the GPS

monitor and curfew conditions. Alternatively, Mr. Garcia requests that only the curfew condition

be removed or modified, and that he be allowed to travel within the State of Florida without prior


                                                  4
          Case 1:21-cr-00129-ABJ Document 22 Filed 05/03/21 Page 5 of 5




permission from the Court, if the Court is not inclined to remove the GPS monitor too.

Additionally, if the Court is not inclined to grant this motion in full, Mr. Garcia moves this Court

to order the Clerk to return the $10,000 he originally posted for his bond.

       Respectfully submitted,

       /s/Aubrey Webb
       Law Offices of Aubrey Webb
       55 Merrick Way, Suite 212
       Coral Gables, Florida 33134
       305-461-1116
       Email: aubrey@aqwattorney.com


       /s/Charles R. Haskell
       Law Offices of Charles R. Haskell
       641 Indiana Ave. N.W.,
       Washington D.C. 20004
       202-888-2728
       Email: Charles@CharlesHaskell.com



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was efiled to the
Office of the Clerk, United States District Court, District of Columbia,
333 Constitution Ave., N.W. Washington D.C. 20001, Room 1225 and to the Office of the
United States Attorney, 555 4th St N.W., Washington D.C. 20530, on May 3, 2021.

       /s/Aubrey Webb




                                                 5
